262 F.2d 923
105 U.S.App.D.C. 5
Edward J. BARRETT, Jr., et al., Appellants,v.CHAS. H. TOMPKINS COMPANY et al., Appellees.
No. 14420.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 5, 1958.Decided Jan. 15, 1959.Petition for Rehearing Denied Feb. 16, 1959.

Mr. Hyman J. Cohen, Washington D.C., for appellants.
Mr. Richard W. Galiher, Washington, D.C., with whom Messrs. William E. Stewart, Jr., and Julian H. Reis, Washington, D.C., were on the brief for appellees Chas. H. Tompkins Co., et al.
Mr. Randolph C. Richardson, Washington D.C., with whom Messrs. Charles E. Pledger, Jr., Justin L. Edgerton, and John F. Mahoney, Jr., Washington, D.C., were on the brief, for appellee Allis-Chalmers Mfg. Co.
Before EDGERTON, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant, a garage attendant, was seriously injured while using a 'man-lift' on his employer's premises.  Workmen's compensation having been duly paid him, he brought suit for damages against his employer, the builder of the building, the owners of the building (who had leased the premises to the employer), and the manufacturer of the lift.  The District Court, after reviewing the pleadings, the deposition of the plaintiff, and certain exhibits, granted summary judgment to the defendants.  We find no error affecting substantial rights.  Cf. Jamieson v. Woodward & Lothrop, 101 U.S.App.D.C. 32, 247 F.2d 23, certiorari denied, 1957, 355 U.S. 855, 78 S.Ct. 84, 2 L.Ed.2d 63.


2
Affirmed.